Citation Nr: 9927789	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for hepatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to November 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In November 1998, the Board denied the appellant's claim for 
an increased rating for hepatitis on the basis that there was 
an absence of symptomatology showing minimal liver damage 
associated with fatigue, anxiety and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7345 (1998).  The 
appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as "the court").  In granting a joint motion 
for remand, in May 1999, that vacated the Board's decision, 
the court found that in denying the appellant's claim for an 
increased rating for hepatitis, the Board's decision was not 
supported by an adequate discussion of the severity of his 
disability with reference to the requirements for a higher 
rating under Diagnostic Code 7345.  Further, the court noted 
that the Board had failed to provide an adequate discussion 
regarding whether the appellant had liver damage.  A copy of 
the court's Order in this matter has been placed in the 
claims file.

REMAND

The record reflects that the appellant established service 
connection for hepatitis in a February 1974 rating decision 
that assigned a 10 percent disability evaluation.  In July 
1976, the RO determined that the appellant's service-
connected hepatitis had improved and assigned a 
noncompensable disability evaluation, from which he appealed.  
In June 1997, the RO assigned a 10 percent disability 
evaluation for the appellant's service-connected hepatitis. 

VA and private outpatient records dated in November and 
December 1993 reflect a diagnosis of hepatitis with 
questionable increased liver function tests.  A December 1996 
VA laboratory report shows the appellant's hepatitis C virus 
Ab (HCVAb) was reactive.  Private medical records dated in 
September 1996 indicate two abnormal liver enzyme tests.

On VA examination in April 1997, the appellant complained of 
fatigue and dyspepsia associated with gas problems.  
Examination findings reveal that the appellant appeared a 
little depressed and slow to answer questions, with no 
hepatomegaly and no splenomegaly.  He had abdominal pain in 
the lower part of his abdomen just below the umbilicus that 
was worse after eating and was tired all the time that was 
reported as secondary to his depression.  The appellant had 
generalized weakness and had lost ten pounds in the last 
year.  The diagnosis was hepatitis C.

Private medical records dated in May 1997 include the 
appellant's complaints of bowel changes and lower abdominal 
burning for the past six months that was irritated by food 
and not helped by taking Mylanta.  Examination findings 
included normal bowel sounds, no masses and no guarding or 
rigidity and no hepato-splenomegaly.  The impression was 
history of hepatitis C viral without hepatic coma.

From a review of the medical evidence, the Board notes that 
it is unclear if the appellant has any liver damage and, if 
so, to what extent.  As such, the Board believes that the 
appellant should be afforded further VA examination to 
determine the extent and severity of any liver damage that 
may be associated with his service-connected hepatitis.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the appellant 
and request that he identify the 
specific names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim since June 
1997.  With any necessary 
authorization from the appellant, the 
RO should attempt to obtain and 
associate with the claims file any 
records identified by him that are not 
already of record.

2.  Thereafter, the RO should schedule the 
appellant for a VA examination to 
determine the current extent and 
severity of the service-connected 
hepatitis.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims examiner 
should review the entire claims folder 
prior to the examination.  The VA 
examiner should describe, in detail, all 
impairment of liver function, and the 
degree of liver damage found to be 
present. Whether the veteran has 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression or anxiety associated with 
the service connected condition should 
be noted in detail. The degree of  
interference, if any, with daily 
activities caused by liver damage due to 
the service-connected hepatitis also 
should be noted. Any opinion expressed 
should be accompanied by a written 
rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond, thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the U.S. Court of Appeals for Veterans Claims in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












